THE THIRTEENTH COURT OF APPEALS

                                    13-16-00703-CV


                                 Diane Gloria Silva
                                         v.
  U. S. Bank National Association as Trustee for CitiGroup Mortgage Loan Trust Inc.
              2016-NCI Asset-Backed Pass Through Certificate Series


                                   On Appeal from the
                   County Court at Law No. 5 of Hidalgo County, Texas
                            Trial Cause No. CL-16-3722-E


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Diane Gloria Silva.

      We further order this decision certified below for observance.

January 18, 2018